COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Kelly Gavin v. Pamela S. Froeschner and Robert S. Evans

Appellate case number:   01-15-00223-CV

Trial court case number: 13-CV-0240

Trial court:             56th District Court of Galveston County

        On April 13, 2015, appellees timely filed an objection to our order of April 3, 2015
referring the parties to mediation. We GRANT the objection and vacate our mediation order of
April 3, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: April 14, 2015